Citation Nr: 0020707	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-00 143 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to non-service connected pension, to include 
entitlement to pension benefits on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 1998, the case was 
REMANDED by the Board for due process procedures.  The 
veteran and his representative appeared at a hearing before a 
Member of the Board via videoconference in June 1999.  In 
August 1999, the case was REMANDED for additional 
development.  The case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
chronic lumbosacral strain with degenerative disc disease at 
L4-5, evaluated as 20 percent disabling; chronic bronchitis 
with pneumonia, evaluated as 10 percent disabling; muscle 
strain of the right shoulder and ganglion cyst of the left 
wrist both evaluated as zero percent.

2. The combined evaluation for the veteran's non-service 
connected disabilities is 30 percent.

3. The veteran is 48 years old and completed two years of 
high school.  He has experience working as a janitor and air 
conditioning and refrigeration maintenance man.

4. The record does not shown that the veteran is rendered 
permanently unemployable by reason of his disabilities, age, 
education and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17, Diagnostic Codes 
5293, 6600, 5201, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own. The Board notes 
that a claim for pension is well-grounded if three criteria 
are met: (1) the veteran had active military service of 90 
days or more with at least 1 day being during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) there is evidence of 
income which does not exceed the statutory limit; and (3) 
there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314 
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); 
see also 38 U.S.C.A. § 1521(a), (j).  In this case, the Board 
finds that the veteran has presented a claim that is 
plausible when his contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board 
is also satisfied that the VA has fulfilled the duty to 
assist him in the development of his claim and that the 
evidence of record is sufficient to equitably decide this 
appeal.

I.  Law and regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a).  There are three alternative regulations upon which 
a finding of permanent and total disability for pension 
purposes may be based.  First, by utilizing the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502. Permanent total disability shall be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 4.15 (1999).  
Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity; that is, upon the 
economic or industrial handicap which must be overcome and 
not from the individual success in overcoming it. 

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  Full consideration must be given to 
unusual physical or mental defects in individual cases. 38 
C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the veteran is 
considered permanently and totally disabled under these 
criteria, he may be awarded a 100 percent schedular 
evaluation for pension purposes if he is unemployable.  38 
C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet these 
percentage standards, a permanent and total disability rating 
for pension purposes may be granted on an extra-schedular 
basis if the veteran is unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).  The veteran has 
specifically requested that the Board apply this section to 
grant his appeal.

II.  Evaluation of disabilities

The veteran's nonservice-connected disabilities include 
chronic lumbosacral strain with degenerative disc disease at 
L4-5, evaluated as 20 percent disabling; chronic bronchitis 
with pneumonia, evaluated as 10 percent disabling; muscle 
strain of the right shoulder and ganglion cyst of the left 
wrist, both evaluated at noncompensable degrees.

A.  Lumbosacral strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The RO has evaluated the veteran's chronic lumbosacral strain 
with degenerative disc disease of L4-5 under Diagnostic Code 
5293, intervertebral disc syndrome.  Under Diagnostic Code 
5293, mild invertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate with recurring attacks warrants a 20 
percent disability evaluation.  A 40 percent evaluation 
requires severe, recurring attacks with intermittent relief.  
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (1999).  

As the disability pertains to the veteran's limitation of 
motion of the spine, the Board will also consider Diagnostic 
Code 5295.  A 10 percent evaluation is warranted under 
Diagnostic Code 5295 when there is characteristic pain on 
motion.  A 20 percent evaluation is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilateral, in standing position.  An evaluation of 40 
percent is provided where the lumbosacral strain is shown to 
be severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The Board will also consider Diagnostic Code 5292 which 
provides for the evaluation of limitation of motion of the 
lumbar spine.  A 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent requires severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (1999).  

VA medical records from 1986 to 1990 show diagnoses of low 
back pain.  The veteran was diagnosed with chronic 
lumbosacral pain secondary to degenerative joint disease in 
October 1995.  VA medical records from 1995 to 1999 show 
complaints of low back pain and muscle spasms.  At a November 
1999 VA examination, the veteran complained of worsening low 
back pain, now occurring 4 to 5 times per week with stiffness 
and intermittent back spasms.  X-rays revealed mild 
rotoscoliosis with convexity to the right and CT scan 
revealed degeneration of L4-5 disc.  On evaluation, bilateral 
straight leg raising was slightly painful at 50 degrees.  
Forward flexion was limited to 35 degrees, other ranges of 
motion were reported as normal with mild tenderness.  The 
diagnosis was chronic lumbosacral strain with CT scan 
evidence of degenerative disc disease at L4-5.

Upon reviewing the evidence, the Board notes that although 
the veteran complained of pain and limitation of motion of 
his back at his June 1999 hearing, there was no objective 
evidence of increased symptomatology.  Although there was 
limitation of motion on forward flexion and reports of 
worsening back pain with intermittent spasms, a 20 percent 
evaluation under either Diagnostic Code 5293 or 5292 
contemplates these findings.  See Diagnostic Codes 5292 and 
5293.  38 C.F.R. §§ 4.40, 4.45.  There was no evidence of 
more motion than normal and the veteran has not detailed 
excess fatigability.  There has never been evidence of a 
positive Goldthwait's sign, description of a severe strain, 
marked limitation of motion or abnormal mobility on forced 
motion.  There was no indication of listing of the whole 
spine.  Additionally, while there was some limitation of 
motion of forward flexion, range of motion exercises 
including backward extension and lateral flexion were 
described as normal, the range of motion exercises do not 
indicate severe limitation of motion of the lumbar spine.  
There was no finding of severe limitation of motion of the 
lumbar spine.  Further, there was no evidence of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Moreover while it is clear from the 
record that the claimant suffers pain associated with his low 
back disability, there is no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
claimant's low back symptoms, including pain and weakness, 
result in any additional limitation of function to a degree 
that would support a disability evaluation in excess of the 
20 percent.  Thus, the Board concurs that a 20 percent 
evaluation for the veteran's lumbosacral strain is warranted 
for pension purposes.
  
B.  Chronic Bronchitis

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  The Court has held where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
be applied.  Karnas, 1 Vet. App. at 313.  However, in 
VAOPGCPREC 3-2000 (2000), the VA General Counsel stated that 
when there is a change in criteria, if it is determined by 
the Board that the amended regulation is more favorable, the 
new criteria may not be applied prior to the effective date 
of the change in the regulation.  
 
Under the prior regulations for chronic bronchitis, 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996), a 10 percent rating was 
warranted for moderate chronic bronchitis, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent rating was warranted 
when such chronic bronchitis was moderately severe, with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted for severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  Finally, a 100 percent rating 
was warranted for pronounced chronic bronchitis, with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.

Under the revised regulations, 38 C.F.R. § 4.97, Diagnostic 
Code 6600 in effect since October 1996 (1999), a 10 percent 
rating is warranted when there is a FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted.  A 30 percent rating is warranted 
when there is a FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted when there is a 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
when there is a FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).

VA medical records from 1990 to 1999 show complaints of 
shortness of breath, pain on coughing, and diagnoses of 
bronchitis and pneumonia.  At a November 1999 VA examination, 
the veteran reported a history of asthmatic bronchitis in 
childhood.  He complained of chronic cough with tenacious 
mucoid sputum with occasional mild substernal pleuritic chest 
pain and asthmatic wheezing.  On evaluation there was 
exertional dyspnea on ambulation in excess of 1/2 mile.  There 
was no dyspnea at rest, no orthopnea, clubbing, cyanosis, or 
edema.  Lungs were clear to auscultation and percussion.  The 
diagnosis was chronic bronchitis due to smoking with frequent 
asthmatic component.  A November 1999 VA spirometry revealed 
normal FEV1 of 85 percent.  There was reduced diffusing 
capacity indicating moderate loss of functional alveolar 
capillary surface.  The conclusion included minimal 
obstructive airway disease of the peripheral airway.

The Board finds that neither the old criteria nor the new 
criteria are more favorable to the veteran's nonservice-
connected disability.  After having reviewed the evidence, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  The Board 
finds that the evidence does not show that the veteran 
suffers from a moderately severe productive cough and 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, as contemplated by a 30 percent 
rating under the former criteria.  Therefore, a higher, 30 
percent rating under the former criteria of DC 6600 is not 
warranted by the evidence.  The revised rating criteria are 
for the most part based on pulmonary function testing 
results.  VA pulmonary function testing in 1999 shows the 
FEV-1 was 85 percent of the predicted value and the FEV-1/FVC 
ratio was 81, higher than the predicted 68.  As there is no 
evidence that the veteran had an FEV-1 of 56 to 70 percent of 
the predicted value or FEV-1/FVC of the same, a 30 percent 
disability evaluation is not warranted.  In this case, upon 
reviewing the medical evidence of record including pulmonary 
function tests and findings of evaluating physicians, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the veteran's nonservice-connected 
chronic bronchitis.  Accordingly, the veteran's chronic 
bronchitis is properly rated as 10 percent disabling for 
pension purposes.
    
C.  Right shoulder

The RO has evaluated the veteran's right shoulder muscle 
strain under Diagnostic Codes 5299-5201.  Under Diagnostic 
Code 5201, limitation of motion of the arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the minor arm midway between the side and the shoulder 
warrants a 20 percent evaluation.  Limitation of motion of 
the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  Limitation of motion of 
the minor arm to 25 degrees from the side warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
limitation of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  The average 
normal range of motion of the shoulder is forward elevation 
(flexion) from 0 to 180 degrees; abduction from 0 to 180 
degrees; external rotation from 0 to 90 degrees; and internal 
rotation from 0 to 90 degrees.  When the arm is held at the 
shoulder level, the shoulder is in 90 degrees of either 
forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, 
Plate I (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In July 1992, the veteran complained of sharp stabbing pain 
in the middle of the upper back.  On evaluation, there was 
positive point tenderness to the right rhomboid with 
increased palpation's.  The diagnosis was muscle strain with 
trigger point pain.  Recent VA examinations show no 
complaints or findings pertaining to the veteran's right 
shoulder.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for muscle strain of the right shoulder.  Although 
the evidence shows complaints of pain and tenderness in the 
right rhomboid, there was no limitation of motion of the 
right arm at shoulder level.  Moreover, there have not been 
any recent complaints or findings pertaining to the right 
shoulder.  Accordingly, the Board concurs that a 
noncompensable evaluation for the veteran's right shoulder 
muscle strain is proper for pension purposes.

D.  Ganglion cyst of the left wrist

The RO has rated the veteran's nonservice-connected ganglion 
cyst of the left wrist in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7819, benign, new skin growths.  Benign, new 
skin growths are evaluated as for scars, disfigurement, etc. 
Unless otherwise provided, Diagnostic Codes 7807 through 7819 
are rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestation.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(1999).  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
pertaining to eczema, a 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area. A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

In an August 1991 VA medical report, the veteran complained 
of cyst of the left wrist for the past 5 to 6 years, now 
increasing in size.  On evaluation, it was described as hard 
and nodular.  The diagnosis was left wrist ganglion cyst.  
Recent VA examinations show no complaints or findings of pain 
or limitation of motion of the left wrist.  In this case, the 
medical reports form a preponderance of the evidence that 
establishes that the veteran does not have any significant 
impairment of his left wrist due to a ganglion cyst.  
38 C.F.R. §  4.7 (1999).  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the ganglion 
cyst of the left wrist.  That claim, accordingly, fails.  
Stated differently, the preponderance of the evidence 
establishes that there is no functional impairment (skin, 
orthopedic, or neurologic) of the left wrist.   

III.  Analysis

The Board finds that the veteran's ratings under the above 
provision appropriately reflect an overall rating of 30 
percent for pension purposes.  This 30 percent evaluation 
represents the average wage-earning impairment caused by his 
nonservice-connected disabilities.  As previously discussed, 
entitlement to pension benefits may be found if the veteran 
has a lifetime impairment which would render it impossible 
for an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  In 
this case, none of the veteran's disabilities constitutes a 
permanent total disability.  Moreover, a permanent and total 
disability rating is not warranted under the applicable 
schedular criteria.  At this point, his disabilities are not 
representative of total disability as contemplated by 38 
C.F.R. §§ 4.16 and 4.17.  In particular, the veteran does not 
have any single disability which is 40 percent disabling, nor 
does the combination of disabilities result in a 70 percent 
evaluation.  Rather, the combined effect of the veteran's 
disabilities is appropriately designated as 30 percent 
disabling.

Because the veteran's disabilities collectively do not meet 
the percentage requirements of 38 C.F.R. § 4.16, the Board 
must determine whether the veteran is entitled to pension 
benefits based on subjective criteria, including age, 
education and occupational history.  38 C.F.R. §§ 3.321, 4.15 
(1999).  In this regard, the Board notes that the veteran is 
48 years old and completed 2 years of high school.  The 
veteran has worked as a janitor and in air conditioning and 
refrigeration maintenance while on active duty.  He reported 
on his August 1995 pension application that he worked for 9 
years as a janitor and attended some drafting classes.  While 
on active duty, he helped maintain air-conditioning and 
refrigeration units.  The veteran reported that he left his 
employment as a janitor in March 1995 because of back 
problems.  

Although the veteran has attributed his inability to work on 
a full time basis principally to low back pain and shortness 
of breath, the recent VA examinations in November 1999 do not 
show such significant functional impairment that would render 
him totally and permanently unemployable.  Despite his back 
pain and limitation of back motion, the orthopedic examiner 
opined that the veteran was not totally disabled for gainful 
employment, but could be employed in jobs that did not 
require excessive bending, lifting, climbing, stooping, 
squatting, kneeling or prolonged standing or walking.  As to 
his shortness of breath, the VA examiner in November 1999 
opined that the respiratory condition was not totally 
disabling because the veteran could be employed in an 
environment without smoke, dust, fumes or pollen.

Although the veteran is currently unemployed, it is the 
opinion of the Board that his limitations, as demonstrated 
from the record, do not preclude him from engaging in some 
form of light manual labor for which he is qualified by 
virtue of education and work experience.  The record contains 
no medical finding that he is permanently unemployable.  In 
fact, there is medical opinion to the contrary.  Upon 
consideration of the combined effect of the veteran's 
disabilities, as well as his age, education, and occupational 
history, the preponderance of the evidence is against a 
finding that the veteran is permanently and totally disabled.  
Thus, an allowance of pension benefits based on extra-
schedular criteria is not warranted.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim, he is not 
entitled to the benefit-of-the-doubt rule in the resolution 
of his claim.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 

